Citation Nr: 0209619	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  00-03 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's spouse, and a friend of Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to 
September 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1999 RO decision which denied service 
connection for PTSD as well as a TDIU rating.  

The veteran's claim for service connection for PTSD was 
previously denied in an unappealed 1986 RO decision.  
Evidence submitted at the time of the RO's 1986 decision did 
not include a diagnosis of PTSD; evidence submitted 
subsequent to the RO's 1986 decision includes a PTSD 
diagnosis.  Under such circumstances, the Board finds that 
new and material evidence has been submitted to reopen the 
claim for service connection for PTSD, and the Board has 
reviewed the merits of the service connection claim.  See 
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001);  Manio v. Derwinski, 1 Vet. App. 140 (1991).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
it is not shown by credible supporting evidence that a 
stressor, which might lead to PTSD, occurred during service. 

2.  The veteran is not service-connected for any conditions.  
Thus, he is not prevented from securing and following 
substantially gainful employment by virtue of a service-
connected disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 1991 and Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 (2001).

2.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 1991 and Supp 2001); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from March 1973 
to September 1974.  His service personnel records note his 
occupational specialty was aviation ordnance airman; he 
served with Patrol Squadron 22; he was qualified as an 
antisubmarine warfare observor on aircraft; and he had over 7 
months of foreign service.  The service personnel records 
show no service in Vietnam, no combat decorations, and no 
other evidence of participation in combat.  His service 
medical records indicate that he was seen in June 1974 with 
anxiety over personal problems; there is no further 
indication of any psychiatric complaint or condition.  His 
separation examination in September 1974 noted a normal 
psychiatric system.  Service personnel records from September 
1974 refer to a character and behavior disorder.  

The veteran was hospitalized at a VA facility in May-June 
1986, and diagnoses included mixed substance abuse and mixed 
personality disorder.  The veteran claimed that he had a tour 
of duty in Vietnam during which he was involved in drugs and 
drug trafficking.

In June 1986, the veteran filed a claim for service 
connection for a nervous condition.  That claim was later 
denied in an unappealed RO decision.

VA medical records from July 1988 show the veteran being seen 
with lower back pain.  At this time, a diagnosis of PTSD was 
listed, but this appears to be based on the veteran's self-
reported history.  Medical treatment records show the veteran 
being hospitalized later in July 1988 with a lumbar back 
strain.  At the time of his discharge, diagnosis included 
mixed personality disorder with anxiety and depression was 
indicated.  The veteran was briefly admitted to a VA hospital 
in February 1989, and diagnoses included antisocial 
personality disorder and acute alcohol intoxication.

In February 1989, the veteran filed a claim for service 
connection for PTSD.  That claim was later denied in an 
unappealed RO decision.

VA outpatient records from 1999 show the veteran receiving 
outpatient treatment on several occasions, and diagnoses 
included PTSD.  An undated letter received in July 1999 from 
Dr. Tim Kimbrell indicates that the veteran was enrolled in a 
PTSD clinic at the North Little Rock VA hospital.  Dr. 
Kimbrell stated that the veteran showed the full spectrum of 
PTSD and that this had affected his ability to function.

In July 1999, the veteran filed his current claims for 
service connection for PTSD and for TDIU benefits.

Statements submitted from friends and associates in August 
1999 and September 1999 indicate various behavioral 
observations made regarding the veteran's condition as a 
result of purported PTSD.  

In September 1999, the veteran testified at an RO hearing RO.  
He stated that he was assigned to Patrol Squadron 22 at Cubi 
Point in the Phillipines, where he was involved in 
antisubmarine warfare, chasing submarines, and rescue 
operations.  He indicated that his airborne duties included 
taking pictures and dropping sonobouys.  He said that from 
Cubi Point he went to Utipal, Thailand, where he was involved 
in missions over the South China Sea monitoring Russian 
supply ships and submarines.  He stated that his aircraft 
carried nuclear weapons, and that he thought they were going 
to use them about five times.  He stated that his aircraft 
came under small arms fire.  He reported that he received a 
battle efficiency award for stopping a fire on an airplane.  
He stated that he flew missions into Cambodia landing at 
Phnom Penh to deliver people and supplies, and that he was 
involved in race riots while in Utipal in which he shot two 
individuals.  He also stated that he witnessed a B-52 crash.  
He further reported that he participated in clandestine 
missions looking for gun implacements up and down the Gulf of 
Tonkin.  The veteran's wife testified that he came back from 
service a different person.  She stated that he experienced 
anxiety and had difficulty coping with people and trusting 
them.  She also indicated that he suffered from flashbacks 
and panic attacks, and had difficulty holding down a job.  A 
friend of the veteran also testified regarding changes in the 
veteran after his period of service.

VA medical records from September 1999 to October 1999 show 
the veteran participating in a PTSD program during this time.  
Ongoing VA outpatient records dated into 2000 note various 
conditions and include a diagnosis of PTSD.

In August 2000, the veteran testified at another RO hearing.  
He indicated that his area of specialty was aviation 
ordinance, and he asserted that he flew missions out of 
Hawaii, the Phillipines, Thailand, Diego Garcia, Iran, 
Taiwan, Tainan, and Taipei.  He reiterated testimony from his 
previous hearing, and stated that he was on several 
classified missions and carried nuclear weapons.  

In December 2000, the veteran was given a VA PTSD 
examination.  He reported nervousness and nightmares, and 
said that he often had dreams of killing people.  He stated 
that he had intrusive thoughts "of the war."  He reported he 
was under treatment for PTSD, and he described various PTSD 
symptoms.  Following current examination, the diagnosis was 
chronic PTSD.

In July 2001, a command history from the veteran's unit was 
submitted by the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  These records show that the 
veteran's unit, Patrol Squadron 22, was deployed to Cubi 
Point in the Phillipines from January 1 to April 30, 1974.  
U-Tapao Air Force Base in Thailand served as the hub for 
Indian Ocean operations, with additional detachment sites at 
Diego Garcia and Bandar Abbas, Iran.  It was the 
responsibility of the veteran's unit to provide air support 
to the Seventh Fleet Forces.  This support consisted of 
maritime air patrol, foreign ship relocates, and 
antisubmarine warfare.  On several occasions the veteran's 
unit was asked to perform daily relocates and track various 
Soviet warships.  Relocating two Soviet combatants was a 
primary task assigned, which was accomplished several times.  
"Foreign Ship Locator" flights were indicated to have been 
flown daily. 

A March 2001 Social Security Administration decision found 
the veteran to be unable to work, and under a disability 
since September 1990.  The veteran's severe disabilities were 
noted to include PTSD, dysthymic disorder, panic disorder 
with agoraphobia, gout, hepatitis C, and polysubstance abuse 
(in remission).

In April 2002, the veteran testified at a Travel Board 
hearing.  At the hearing, he reiterated his prior testimony 
regarding his period of service, and indicated stressor 
events which included carrying nuclear weapons, taking on 
hostile fire, and being involved in race riots.

II.  Analysis

As noted, the veteran's claim for service connection for PTSD 
has been reopened.  He also seeks a TDIU rating.  The file 
shows that through correspondence, the rating decision, the 
statement of the case, and the supplemental statements of the 
case, the veteran has been notified of the evidence necessary 
to substantiate his claims.  Relevant medical records have 
been obtained and a VA examination has been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

1.  Service connection for PTSD

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran was given a VA PTSD examination in 2000 which 
diagnosed him with chronic PTSD.  A number of other recent 
medical records include a diagnosis of PTSD.  However, 
regardless of diagnosis, service connection for PTSD also 
requires sufficient proof a service stressor.

The veteran's service records indicate foreign service during 
part of 1974, although no service in Vietnam.  Service 
records show no combat decorations or other evidence of 
participation in combat.  As it is not shown the veteran 
engaged in combat, his assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, No. 
00-2083 (U.S. Vet.App. May 24, 2002); Fossie v. West, 12 Vet. 
App. 1 (1998);  Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  Under DSM-IV, 
concerning a diagnosis of PTSD, a sufficient stressor is one 
in which a person has been exposed to a traumatic event in 
which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others; and the person's response 
involved intense fear, helplessness, or horror.  See 38 
C.F.R. § 4.125; Cohen, supra.

The veteran alleges service stressors which include being on 
an aircraft while taking on hostile fire, being involved in 
race riots in which he shot two individuals, etc.  The 
veteran's unit records have been obtained from USASCRUR, and 
review of these records shows that the duties of the 
veteran's squadron included maritime air patrol, foreign ship 
relocates (locating and tracking Soviet Fleet elements), and 
antisubmarine warfare in support of the Seventh Fleet.  There 
is no evidence that the veteran's squadron performed duties 
other than these, or that any of the squadron's aircraft 
received hostile fire or were generally involved in what 
might be a stressor experience.  Likewise, there is no 
objective evidence of record showing that the veteran was 
involved in race riots.  The Board is unable to find that the 
veteran's alleged service stressors have been verified by 
official service records or other credible supporting 
evidence. 
   
The weight of the credible evidence establishes that a 
stressor which might lead to PTSD did not occur in service.  
Thus, regardless of diagnosis, service connection for PTSD 
may not be granted.  The veteran may apply to reopen his 
claim in the future, by submitting independent evidence to 
corroborate a service stressor, or by submitting sufficiently 
detailed information as would permit the VA to attempt 
stressor verification throught the service department.  See 
38 C.F.R. § 3.159(c)(2).

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b);  Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

2.  TDIU rating

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi , 15 Vet.App. 1 (2001).

The veteran currently has no service-connected disabilities.  
Thus he obviously cannot qualify for a TDIU rating.  As a 
matter of law, his claim for a TDIU rating must be denied.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

Service connection for PTSD is denied.

A TDIU rating is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

